Citation Nr: 0703352	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  99-08 554A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1966.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
claims folders was subsequently transferred to the RO in New 
York, New York.

In January 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Board in Washington, 
D.C.  A transcript of the hearing is of record.

The veteran's appeal was previously before the Board in 
August 2004, at which time the Board granted service 
connection for post-traumatic stress disorder (PTSD) and 
remanded the case for further action by the originating 
agency with respect to the issue of service connection for a 
gastrointestinal disability.  

The Board notes that the veteran has repeatedly requested 
information pertaining to the calculation of his payments for 
his service-connected PTSD.  In a December 2006 statement, he 
requests that an audit of his PTSD determination be 
performed.  This request is referred to the originating 
agency for appropriate action.


FINDING OF FACT

In December 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


